EDWARD N. SCRUGGS, Retired Circuit Judge.
The plaintiff endeavors to argue three issues upon his appeal.
I.
No authority is cited in support of the plaintiff’s argument as to this issue. Ordinarily, we will neither write to nor reverse upon an issue where an appellant fails to cite any authority in support of his contentions as to such matters. Henderson v. Alabama A & M University, 483 So.2d 392 (Ala.1986).
II.
The plaintiff was an inmate in the Houston County jail at the time that he filed his complaint. He attempts to allege racial discrimination, directed towards many employees of the Houston County Sheriff’s Department and on behalf of the Black physicians in the community. The plaintiff is not an employee of that department. It does not appear that he has ever applied for a job with the department. He has no legal interest upon which to predicate any legal standing, either individually or in a representative capacity, to pursue his lengthy, wandering, mostly legally incomprehensible complaint. It is the Alabama rule that a plaintiff has no right to relief if he has no legal interest. Eagerton v. Williams, 433 So.2d 436, 447 (Ala.1983).
Further, the allegations of the plaintiff’s amended complaint are mere speculation with no specific averment of any legal wrongdoing or injury to the plaintiff.
The plaintiff’s complaint as amended was properly dismissed for lack of standing by the plaintiff, i.e. for its failure to state a claim upon which relief could be granted.
III.
We find no violation of rule 12 of the Alabama Rules of Civil Procedure, the only authority cited by the plaintiff as to this issue.
There is no error as to any of the issues raised by the plaintiff. We hereby affirm.
The foregoing opinion was prepared by Retired Circuit Judge EDWARD N. SCRUGGS while serving on active duty status as a judge of this court under the provisions of section 12-18-10(e), Code 1975, and this opinion is hereby adopted as that of the court.
AFFIRMED.
All the Judges concur.